United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 11-3247
                     ___________________________

                               Jimmy D. Henson

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

            Michael J. Astrue, Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                           Submitted: June 29, 2012
                            Filed: August 6, 2012
                                [Unpublished]
                               ____________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
       Jimmy D. Henson appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. Upon de novo
review, see Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011), we conclude that the
adverse administrative decision is supported by substantial evidence on the record as
a whole. Specifically, we conclude that (1) the administrative law judge’s (ALJ’s)
credibility determination is entitled to deference, see Finch v. Astrue, 547 F.3d 933,
935-36 (8th Cir. 2008) (court defers to ALJ’s credibility findings if ALJ explicitly
discredits claimant and gives good reasons for doing so); (2) Henson failed to meet
his burden of showing that his tremors and unusual gait were severe impairments, see
Kirby v. Astrue, 500 F.3d 705, 707-08 (8th Cir. 2007); (3) the ALJ properly
discounted the report of consulting neuropsychologist Vann Smith, see Charles v.
Barnhart, 375 F.3d 777, 783 (8th Cir. 2004) (generally when consulting physician
examines claimant only once, his opinion is not substantial evidence); and (4) the
ALJ complied with his duty to develop the record. The district court is affirmed, see
8th Cir. R. 47B, and we deny Henson’s motion to supplement the record.
                        ______________________________




      1
      The Honorable Sarah W. Hays, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-